DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                  JOSEPH MICELI and MARIA MICELI,
                            Appellants,

                                      v.

        BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
                          Appellee.

                                No. 4D15-2910

                            [February 24, 2016]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Roger B. Colton, Senior Judge; L.T.
Case No. 2012CA5149.

  Richard R. Widell, Margery E. Golant and Stuart M. Golant of Golant &
Golant, P.A., Boca Raton, for appellants.

   Jeremy W. Harris and David F. Knobel of Morris, Laing, Evans, Brock
& Kennedy, Chtd., West Palm Beach, for appellee.

PER CURIAM.

    Because the appellants have not preserved the claim of error for review,
we affirm the non-final order on appeal, which determines that the motion
to quash service of process was moot. However, before the trial court rules
on the pending motion to quash re-service of process, it must determine
the validity of the original service of process from 2014. See Vidal v.
SunTrust Bank, 41 So. 3d 401, 404 (Fla. 4th DCA 2010) (“The validity of
the original service must first be determined before the trial court can rule
on the pending motion [to quash the second service].”).

   Affirmed.

STEVENSON, CONNER and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.